 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     PETER J. MCDANIELS,                             CASE NO. C15-5943 BHS
 8
                             Plaintiff,              ORDER DENYING PLAINTIFF’S
 9         v.                                        MOTION FOR AN EXTENSION
                                                     OF TIME, GRANTING IN PART
10   BELINDA STEWART, et al.,                        AND DENYING IN PART
                                                     PLAINTIFF’S MOTION FOR
11                           Defendants.             LEAVE TO FILE EXCESS PAGES,
                                                     TERMINATING PLAINTIFF’S
12                                                   OBJECTIONS, AND RENOTING
                                                     REPORT AND
13                                                   RECOMMENDATION

14         This matter comes before the Court on the Report and Recommendation (“R&R”)

15   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 263, and

16   Plaintiff Peter McDaniels’s (“McDaniels”) motion for relief from deadline, Dkt. 264,

17   motion for leave to file excess pages, Dkt. 268, and objections to the R&R, Dkt. 269.

18         On September 24, 2018, Judge Christel issued the R&R recommending that the

19   Court grant Defendants’ motion for summary judgment on all of McDaniels’s claims.

20   Dkt. 263. On September 26, 2018, McDaniels filed a motion for relief from the deadline

21   to file objections. Dkt. 264. McDaniels requested a six-week extension to file objections

22

23
     ORDER - 1
24
 1   for various reasons. Id. On October 4, 2018, McDaniels filed a motion for leave to file

 2   excess pages and objections to the R&R. Dkts. 268, 269.

 3          Except as otherwise provided by court order or rule, objections to a magistrate

 4   judge’s order or recommended disposition, or any response thereto, shall not exceed

 5   twelve pages. Local Rules W.D. Wash. LCR 72.

 6          In this case, McDaniels requests leave to file fifty-seven pages of objections. Dkt.

 7   268. The Court finds this request excessive given the fact that the R&R is only twenty-

 8   four pages. McDaniels should be able to limit his objections to twenty-four pages.

 9   Therefore, the Court GRANTS McDaniels’s motion for leave in part and DENIES the

10   motion in part.

11          In order to accommodate the new page limit, the Clerk shall renote the R&R, Dkt.

12   263, for consideration on the Court’s February 1, 2019 calendar and terminate

13   McDaniels’s current objections, Dkt. 269. McDaniels may file new objections not to

14   exceed twenty-four pages no later than February 1, 2019. If McDaniels fails to file new

15   objections, the Court will consider the first twenty-four pages of his original objections.

16          In light of this order, the Court DENIES McDaniels’s motion for an extension of

17   time as moot.

18          IT IS SO ORDERED.

19          Dated this 9th day of January, 2019.

20

21

22
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

23
     ORDER - 2
24
